Case 19-11626-KG   Doc 352   Filed 09/13/19   Page 1 of 7
Case 19-11626-KG   Doc 352   Filed 09/13/19   Page 2 of 7

                   EXHIBIT A
                                 Case 19-11626-KG
PES Holdings, LLC, et al. - Service List to e-mail Recipients
                                                                Doc 352        Filed 09/13/19     Page 3 of 7                  Served 9/12/2019

AKERMAN LLP                                       BAKER BOTTS LLP                               BAKER HUGHES
DAVID PARHAM                                      OMAR ALANIZ                                   BRIAN WORRELL
DAVID.PARHAM@AKERMAN.COM                          OMAR.ALANIZ@BAKERBOTTS.COM                    BRIAN.WORRELL@BAKERHUGHES.COM


BAKER HUGHES                                      BMC GROUP, INC                                BROWN RUDNICK LLP
MARIA CLAUDIA BORRAS                              T FEIL                                        MAX D. SCHLAN
MARIA.BORRAS@BAKERHUGHES.COM                      FEIL.BMC@ECFALERTS.COM                        MSCHLAN@BROWNRUDNICK.COM


BROWN RUDNICK LLP                                 BROWN RUDNICK LLP                             CHIMICLES SCHWARTZ KRINER & DONALDSON-SMIT
ROBERT STARK                                      STEVEN POHL                                   BFJ@CHIMICLES.COM
RSTARK@BROWNRUDNICK.COM                           SPOHL@BROWNRUDNICK.COM


CHIPMAN BROWN CICERO & COLE LLP                   CHIPMAN BROWN CICERO & COLE LLP               CITY OF PHILADELPHIA LAW DEPARTMENT
MARK D. OLIVERE                                   WILLIAM CHIPMAN                               MEGAN N. HARPER
OLIVERE@CHIPMANBROWN.COM                          CHIPMAN@CHIPMANBROWN.COM                      MEGAN.HARPER@PHILA.GOV


COHEN, WEISS AND SIMON LLP                        COHEN, WEISS AND SIMON LLP                    CONSTELLATION NEW ENERGY INC
MELISSA WOODS                                     RICHARD SELTZER                               DAVID ELLSWORTH
MWOODS@CWSNY.COM                                  RSELTZER@CWSNY.COM                            DAVID.ELLSWORTH@CONSTELLATION.COM


DAVIS POLK & WARDWELL LLP                         DAVIS POLK & WARDWELL LLP                     DAVIS POLK & WARDWELL LLP
ARYEH ETHAN FALK                                  DAMIAN S. SCHAIBLE                            DAVID B. TOSCANO
ARYEH.FALK@DAVISPOLK.COM                          DAMIAN.SCHAIBLE@DAVISPOLK.COM                 DAVID.TOSCANO@DAVISPOLK.COM


DAVIS POLK & WARDWELL LLP                         DAVIS POLK & WARDWELL LLP                     DEPARTMENT OF ENVIRONMENTAL PROTECTION
JAMES I. MCCLAMMY                                 JONAH A. PEPPIATT                             VERA KANOVA
JAMES.MCCLAMMY@DAVISPOLK.COM                      JONAH.PEPPIATT@DAVISPOLK.COM                  VERKANOVA@PA.GOV


DUANE MORRIS LLP                                  ELLIOTT GREENLEAF, P.C.                       ELLIOTT GREENLEAF, P.C.
JARRET HITCHINGS                                  JONATHAN STEMERMAN                            RAFAEL X. ZAHRALDDIN-ARAVENA
JPHITCHINGS@DUANEMORRIS.COM                       JMS@ELLIOTTGREENLEAF.COM                      RXZA@ELLIOTTGREENLEAF.COM


EMMET, MARVIN & MARTIN, LLP                       GELLERT SCALI BUSENKELL & BROWN, LLC          GIBBONS P.C.
THOMAS A. PITTA                                   RONALD S. GELLERT                             HOWARD A. COHEN
TPITTA@EMMETMARVIN.COM                            RGELLERT@GSBBLAW.COM                          HCOHEN@GIBBONSLAW.COM


GIBBONS, P.C.                                     HAYNES AND BOONE, LLP                         HAYNES AND BOONE, LLP
DALE E. BARNEY                                    CHARLES M. JONES                              J. FRASHER MURPHY
DBARNEY@GIBBONSLAW.COM                            CHARLIE.JONES@HAYNESBOONE.COM                 FRASHER.MURPHY@HAYNESBOONE.COM


HOGAN MCDANIEL                                    HUSCH BLACKWELL, LLP                          ICBC STANDARD BANK PLC
GARVAN F. MCDANIEL                                LYNN BUTLER                                   DAVID.STAAB@HAYNESBOONE.COM
GFMCDANIEL@DKHOGAN.COM                            LYNN.BUTLER@HUSCHBLACKWELL.COM


ICBC STANDARD BANK PLC                            JACK SHRUM, PA                                KIRKLAND & ELLIS LLP
KENRIC.KATTNER@HAYNESBOONE.COM                    J JACKSON SHRUM                               EDWARD SASSOWER
                                                  JSHRUM@JSHRUMLAW.COM                          EDWARD.SASSOWER@KIRKLAND.COM;


KIRKLAND & ELLIS LLP                              KIRKLAND & ELLIS LLP                          LAW OFFICE OF PATRICIA WILLIAMS PREWITT
MATTHEW FAGEN                                     STEVEN SERAJEDDINI                            PATRICIA WILLIAMS PREWITT
MATTHEW.FAGEN@KIRKLAND.COM                        STEVEN.SERAJEDDINI@KIRKLAND.COM               PWP@PATTIPREWITTLAW.COM


LAW OFFICE OF SUSAN E. KAUFMAN, LLC               LINEBARGER GOGGAN BLAIR & SAMPSON LLP         MANIER & HEROD
 SUSAN KAUFMAN                                    JOHN P DILLMAN                                MICHAEL E. COLLINS,
SKAUFMAN@SKAUFMANLAW.COM                          HOUSTON_BANKRUPTCY@PUBLICANS.COM              MCOLLINS@MANIERHEROD.COM


MANIER & HEROD                                    MANIER & HEROD                                MCCARTER & ENGLISH, LLP
ROBERT W. MILLER,                                 SAM H. POTEET                                 MATTHEW J. RIFINO
RMILLER@MANIERHEROD.COM                           SPOTEET@MANIERHEROD.COM                       MRIFINO@MCCARTER.COM




Page 1 of 3
                                 Case 19-11626-KG
PES Holdings, LLC, et al. - Service List to e-mail Recipients
                                                                Doc 352      Filed 09/13/19     Page 4 of 7                    Served 9/12/2019

MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
DAVID PRIMACK                               GARY D. BRESSLER                            MICHAEL R. MORANO
DPRIMACK@MDMC-LAW.COM                       GBRESSLER@MDMC-LAW.COM                      MMORANO@MDMC-LAW.COM


MCGUIREWOODS LLP                                  MCGUIREWOODS LLP                            MERRILL LYNCH COMMODITIES, INC.
JOHN MADDOCK                                      JOSEPH SHEERIN                              ERIC.MERRILL@LW.COM
JMADDOCK@MCGUIREWOODS.COM                         JSHEERIN@MCGUIREWOODS.COM


MERRILL LYNCH COMMODITIES, INC.                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
JONATHAN.ROD@LW.COM                               ANDREW R. REMMING                           PAIGE N. TOPPER
                                                  AREMMING@MNAT.COM                           PTOPPER@MNAT.COM


MORRIS, NICHOLS, ARSHT & TUNNELL LLP              NGL ENERGY PARTNERS, LP                     NGL ENERGY PARTNERS, LP
ROBERT DEHNEY                                     CATTOI@GTLAW.COM                            MELOROD@GTLAW.COM
RDEHNEY@MNAT.COM


NORTON ROSE FULBRIGHT US LLP                      NORTON ROSE FULBRIGHT US LLP                O’KELLY ERNST & JOYCE, LLC
DAVID A. ROSENZWEIG                               H. STEPHEN CASTRO                           MICHEAL J. JOYCE
DAVID.ROSENZWEIG@NORTONROSEFULBRIGHT.CO           STEPHEN.CASTRO@NORTONROSEFULBRIGHT.COM      MJOYCE@OELEGAL.COM


OFFICE OF THE ATTORNEY GENERAL                    OFFICE OF THE UNITED STATES TRUSTEE         OFFICE OF THE UNITED STATES TRUSTEE
ATTORNEY.GENERAL@DELAWARE.GOV                     DAVID L. BUCHBINDER                         RICHARD SCHEPACARTER
                                                  DAVID.L.BUCHBINDER@USDOJ.GOV                RICHARD.SCHEPACARTER@USDOJ.GOV


PACHULSKI STANG ZIEHL & JONES LLP                 PACHULSKI STANG ZIEHL & JONES LLP           PACHULSKI STANG ZIEHL & JONES LLP
JAMES O’NEILL                                     LAURA DAVIS JONES                           PETER KEANE
JONEILL@PSZJLAW.COM                               LJONES@PSZJLAW.COM                          PKEANE@PSZJLAW.COM


PEPPER HAMILON LLP                                PEPPER HAMILTON LLP                         PROCONEX
EDWARD C. TOOLE                                   DAVID M. FOURNIER                           DAWN SEIFRIED
TOOLEE@PEPPERLAW.COM                              FOURNIERD@PEPPERLAW.COM                     DAWN.SEIFRIED@PROCONEXDIRECT.COM


REED SMITH LLP                                    REED SMITH, LLP                             REED SMITH, LLP
KIRSTEN S. POLYANSKY                              JASON D. ANGELO                             KURT F. GWYNNE
KPOLYANSKY@REEDSMITH.COM                          JANGELO@REEDSMITH.COM                       KGWYNNE@REEDSMITH.COM


RICHARDS, LAYTON & FINGER, P.A                    RICHARDS, LAYTON & FINGER, P.A              RICHARDS, LAYTON & FINGER, P.A
BRENDAN J. SCHLAUCH                               DANIEL J. DEFRANCESCHI                      MARK D. COLLINS
SCHLAUCH@RLF.COM                                  DEFRANCESCHI@RLF.COM                        COLLINS@RLF.COM


RICHARDS, LAYTON & FINGER, P.A                    SMITH, KATZENSTEIN & JENKINS LLP            SUNOCO LOGISTICS PARTNERS OPERATIONS LP
ZACHARY I. SHAPIRO                                KATHLEEN M. MILLER                          JIM.WRIGHT@ENERGYTRANSFER.COM
SHAPIRO@RLF.COM                                   KMILLER@SKJLAW.COM


SUNOCO LOGISTICS PARTNERS OPERATIONS LP           SUNOCO PARTNERS MARKETING & TERMINAL LP     SUNOCO PARTNERS MARKETING & TERMINAL LP
TOM.LONG@ENERGYTRANSFER.COM                       JOHN.MITCHELL@AKERMAN.COM                   KATHERINE.FACKLER@AKERMAN.COM




THOMPSON COBURN LLP                               UNITED STEELWORKERS                         UNITED STEELWORKERS
FRANCIS X BUCKLEY                                 ANTHONY RESNICK                             DAVID JURY
FXBUCKLEYJR@THOMPSONCOBURN.COM                    ARESNICK@USW.ORG                            DJURY@USW.ORG


VANE LINE BUNKERING INC                           WEIL, GOTHSAL & MANGES, LLP                 WEIL, GOTHSAL & MANGES, LLP
PATRICK POTTER                                    BRYAN R. PODZIUS                            DAVID N. GRIFFITHS
PPOTTER@VANEBROTHERS.COM                          BRYAN.PODZIUS@WEIL.COM                      DAVID.GRIFFITHS@WEIL.COM


WEIL, GOTHSAL & MANGES, LLP                       WHITEFORD TAYLOR & PRESTON, LLP             WHITEFORD TAYLOR & PRESTON, LLP
RAY C. SCHROCK                                    CHIRSTOPHER A. JONES                        RICHARD W. RILEY
RAY.SCHROCK@WEIL.COM                              CAJONES@WTPLAW.COM                          RRILEY@WTPLAW.COM




Page 2 of 3
                                 Case 19-11626-KG
PES Holdings, LLC, et al. - Service List to e-mail Recipients
                                                                Doc 352    Filed 09/13/19    Page 5 of 7   Served 9/12/2019

WOMBLE BOND DICKINSON (US) LLP                    WOMBLE BOND DICKINSON (US) LLP
MATTHEW WARD                                      MORGAN L PATTERSON
MATTHEW.WARD@WBD-US.COM                           MORGAN.PATTERSON@WBD-US.COM


                                                                                      Parties Served: 92




Page 3 of 3
Case 19-11626-KG   Doc 352   Filed 09/13/19   Page 6 of 7

                   EXHIBIT B
                                 Case 19-11626-KG
PES Holdings, LLC, et al. - Overnight Mail
                                                       Doc 352          Filed 09/13/19      Page 7 of 7                   Served 9/12/2019

BANK OF AMERICA N.A.                         CONSTELLATION NEW ENERGY INC                     CORTLAND CAPITAL MARKETS SERVICES LCC
AS REVOLVING COLLATERAL AGENT ACTING         JIM MCHUGH                                       AS ADMINISTRATIVE AGENT
ON BEHALF OF REVOLVING CLAIMHOLDERS          100 CONSTELLATION WAY, STE 500                   ATTN: MAGGIE WELCH AND LEGAL DEPT.
BANK OF AMERICA BUSINESS CAPITAL             BALTIMORE, MD 21202-6302                         225 W. WASHINGTON STREET, 9TH FLOOR
901 MAIN STREET                                                                               CHICAGO, IL 60606
DALLAS TX 75202 USA

ICBC STANDARD BANK PLC                       INTERNAL REVENUE SERVICE                         JPMORGAN CHASE BANK, N.A.
20 GRESHAM STREET                            CENTRALIZED INSOLVENCY OPERATION                 ATTN: JOHN NGO
LONDON EC2V 7JE                              2970 MARKET ST                                   1111 FANNIN STREET 10TH FLOOR
                                             MAIL STOP 5-Q30-133                              HOUSTON TX 77002
                                             PHILADELPHIA, PA 19104-5016



KINDER MORGAN LIQUIDS TERMINALS, LLC         MACQUARIE PHYSICAL METALS (USA) INC.             MERRILL LYNCH COMMODITIES, INC.
1000 LOUISIANA, STE 1001                     125 WEST 55TH STREET                             20 E. GREENWAY PLAZA, SUITE 700
HOUSTON, TX 77002                            NEW YORK NY 10019                                HOUSTON, TX 77046




NGL ENERGY PARTNERS, LP                      NGL ENERGY PARTNERS, LP                          PNC BANK INSURANCE CENTER
3773 CHERRY CREEK NORTH DRIVE                6120 S YALE AVE, STE 805                         PO BOX 703579
SUITE 1000                                   TULSA, OK 74136                                  DALLAS TX 75370 USA
DENVER, CO 80209




PNC BANK, NATIONAL ASSN AND ITS              REIT MANAGEMENT & RESEARCH LLC                   STATE OF DELAWARE
SUCCESSORS AND ASSIGNS AS ADMINISTRATIVE     1735 MARKET STREET                               DIVISION OF REVENUE
AGENT AND COLLATERAL AGENT                   SUITE 3840                                       820 N FRENCH ST, 8TH FL
PNC FIRSTSIDE CENTER                         PHILADELPHIA PA 19103                            WILMINGTON, DE 19801-0820
500 FIRST AVENUE
PITTSBURGH PA 15219

SUNOCO INC. (R&M)                            SUNOCO LOGISTICS PARTNERS OPERATIONS, L.P.       SUNOCO PARTNERS MARKETING
1818 MARKET STREET                           C/O ENERGY TRANSFER PARTNERS, L.P.               & REFINING TERMINALS LP
SUITE 1500                                   ATTN: CHIEF FINANCIAL OFFICER                    1818 MARKET STREET
PHILADELPHIA PA 19103-3615                   8111 WESTCHESTER DRIVE                           SUITE 1500
                                             DALLAS, TX 75225                                 PHILADELPHIA PA 19103-3615



SUNOCO PARTNERS MARKETING & TERMINAL LP      VINSON & ELKINS LLP                              WILLIAMS SCOTSMAN, INC.
JOSEPH COLELLA, SENIOR VP                    KAREN SMITH                                      8211 TOWN CENTER DRIVE
3801 W CHESTER PIKE                          666 5TH AVE, 6TH FL                              BALTIMORE MD 21236
NEWTOWN SQUARE, PA 19073                     NEW YORK, NY 10103



                                                                                          Parties Served: 21




Page 1 of 1
